DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 10/10/19.  The application claims domestic priority to a provisional application filed 01/04/19.  Claims 1-15 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 14 are objected to because of the following informalities: both claims are directed to specifics of a DC motor, which is not a part of the claimed apparatus (see claims 1 and 9), hence these claims are not afforded patentable weight.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected because it recites “wherein the plurality of spring leg retention prevent the…” which is nonsensical.  See claim 12, lines 1-2.  The word --features-- appears to be missing from the recited claim component.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Nanba
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanba et al. (EP 1544438) (cited by Applicant).  Nanba is directed to a supporting device for an actuator received in a housing.  See Abstract. 
Claim 1: Nanba discloses an apparatus [Figs. 2, 3A], comprising: a motor support spring (7), including: a wall portion (53) having a first end and a second end; at least one captive feature (55) integrally formed as part of the wall portion; and at least one spring leg retention feature (62 and/or 61) integrally formed with the wall portion; wherein the at least one captive feature applies force to a portion of a DC motor (6), and the at least one spring leg retention feature applies force to another portion of the DC motor, preventing displacement of the DC motor when the DC motor is exposed to one or more vibrations.  See Figs. 2, 3A. 
Claim 2: Nanba discloses that the motor support spring is operable for connection with one or more of a plurality of DC motors such that the wall portion deflects and the distance between the first end of the wall portion and the second end of the wall portion changes, depending upon which of the plurality of DC motors the motor support spring is connected to, and the outer diameter of the one of the plurality of DC motors the motor support spring is connected to.  See Fig. 3B. 
Claim 3: Nanba discloses that the at least one captive feature further comprising a plurality of captive features (55) integrally formed as part of the wall portion.  See Fig. 3A. 
Claim 4: Nanba discloses a plurality recesses (spaces between 55) integrally formed as part of the wall portion; wherein each one of the plurality of recesses is located between two of the plurality of captive features.  See Fig. 3A. 
Claim 5: Nanba discloses that the at least one spring leg retention feature further comprising a plurality of spring leg retention features (62 and/or 61), preventing displacement of the DC motor when the DC motor is exposed to vibration along one or more axes.  See Figs. 2, 3A, 3B. 
Claim 6: Nanba discloses a plurality of wall sections (portions of 53 connected to each 61 and/or 62) formed as part of the wall portion, wherein each of the plurality of spring leg retention features is integrally formed with a corresponding one of the plurality of wall sections.  See Fig. 3A. 
Claim 7: Nanba discloses that the DC motor further comprising: a cap portion (protrusion of 6) connected to a housing; a sidewall formed as part of the cap portion; and a flange portion (wall of main body of 6) integrally formed as part of the side wall; wherein the at least one captive feature applies force to the sidewall and the at least one spring leg retention feature applies force to the flange portion when the motor support spring is connected to the DC motor.  See Fig. 2. 
Claim 8: Nanba discloses that the motor support spring prevents the movement of the DC motor when the DC motor is exposed to one or more cantilever vibrations.  See Figs. 1-3B. 
Claim 9: see claims 1, 3 and 5 above. 
Claim 10: Nanba discloses that the motor support spring is operable for connection with the DC motor such that during assembly the wall portion deflects and the distance between the first end of the wall portion and the second end of the wall portion changes, and the plurality of captive features are in contact with, and apply force to, the DC motor, providing an interference fit between the plurality of captive features and the DC motor.  See Figs. 1-3B. 
Claims 11-15: see claims 4-8 above, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 2, 2022